By the Court:
The plaintiff found her right of recovery on section 3764, Revised Statutes, which reads as follows:
“Section 3764. Any person, association or company, having unlawful possession of the body of any deceased person shall be jointly and severally liable with any and all other persons, associations and companies, that had or have had unlawful possession of such corpse in any sum not less than five hundred dollars and not more than five thousand dollars, to be recovered at the suit of the personal representative of the deceased in any court of competent jurisdiction, for the benefit of the next of kin of deceased.”
This statute is directed against such persons, et cetera, as have unlawful possession of a “body” of a deceased person. The section further refers to the “body” as such “corpse. ” The terms “body” and “corpse” found in this statute do not include the remains of persons long buried and decomposed. Nor is the penalty imposed by it directed against cemetery associations (or their trustees) where such remains may be quietly reposing'. On the contrary the object of the statute is to secure to the bodies of dead interment and that secure repose which natural affection and a decent respect for the remains of a human being demand.

Judgment affi/rmed.